DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments, filed on February 28, 2022, with respect to the 35 U.S.C. 112(a) rejection of claims 21-24, as amended, have been considered and are persuasive. Rejections of claims 21-24 under 35 USC 112(a) have been withdrawn. Claims 21 and 22 are allowed.
3.	Applicant’s arguments regarding rejection of claims 23 and 24, as amended, under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to any combination of the references being used in the current rejection. Examiner has applied Zhu ‘426 (US 2020/0280426) to clearly teach the amended limitations in claims 23 and 24.
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli ‘476 (US 2017/0280476, “Yerramalli ‘476”), in view of Kim ‘780 (US 2020/0137780, Zhu ‘426 (US 2020/0280426, “Zhu ‘426”).
Regarding claim 23, Yerramalli ‘476 discloses a method, comprising:
assigning, by a processor of an apparatus, a plurality of resources to a plurality of interlaces such that, in an event that the plurality of resources are distributed unevenly among all the plurality of interlaces, one or more remaining resources of the plurality of resources are assigned to one or more interlaces of the plurality of interlaces (para 8-9 and 11; resources are allocated for uplink transmission, as sets of frequency resource interlaces; different frequency resource interlaces include different numbers of resource blocks; thus, the difference in the number of resource blocks assigned to different interlaces are the remaining resources that are assigned to only some of the interlaces).
However, Yerramalli ‘476 does not specifically disclose performing, by the processor, an uplink (UL) transmission to a wireless network in a New Radio unlicensed spectrum (NR-U) using the plurality of resources with block interlaced frequency-division multiple access (B-IFDMA), wherein the assigning of the plurality of resources to the plurality of interlaces comprises determining that a number of subcarriers per block is 12, a number of interlaces per symbol is 10.
Kim ‘780 teaches performing, by the processor, an uplink (UL) transmission to a wireless network in a New Radio unlicensed spectrum (NR-U) using the plurality of resources with block interlaced frequency-division multiple access (B-IFDMA) (para 36, 474, and 520; UE transmits on PUSCH in NR-U spectrum using resources with B-IFDMA),
para 9-10 and 23; the number M of interlaces included in a frequency bandwidth unit is determined to be 10, and the number of subcarriers per RB is 12).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yerramalli ‘476’s method for assigning a plurality of resources to a plurality of interlaces, to include Kim ‘780’s UE that transmits on PUSCH in NR-U spectrum using resources with B-IFDMA. The motivation for doing so would have been to address the problem of transmitting and receiving an uplink signal in an unlicensed band, to support enhances mobile broadband communication, massive machine type communications (MTC), and ultra-reliable and low latency communication (URLLC) (Kim ‘780, para 4-6).
However, Yerramalli ‘476 in combination with Kim ‘780 does not specifically disclose a total number of resource blocks (RBs) per symbol is 106.
Zhu ‘426 teaches a total number of resource blocks (RBs) per symbol is 106 (para 57; the number of RBs per channel is 106).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for assigning a plurality of resources to a plurality of interlaces of Yerramalli ‘476 and Kim ‘780, to include Zhu ‘426’s 106 RBs per channel. The motivation for doing so would have been to provide a bandwidth division method (Zhu ‘426, para 3).
Regarding claim 24, Yerramalli ‘476 discloses a method, comprising:
assigning, by a processor of an apparatus, a plurality of resources to a plurality of interlaces such that, in an event that the plurality of resources are distributed unevenly among all the plurality of interlaces, one or more remaining resources of the plurality of resources are para 8-9 and 11; resources are allocated for uplink transmission, as sets of frequency resource interlaces; different frequency resource interlaces include different numbers of resource blocks; thus, the difference in the number of resource blocks assigned to different interlaces are the remaining resources that are assigned to only some of the interlaces).
However, Yerramalli ‘476 does not specifically disclose performing, by the processor, an uplink (UL) transmission to a wireless network in a New Radio unlicensed spectrum (NR-U) using the plurality of resources with block interlaced frequency-division multiple access (B-IFDMA), wherein the assigning of the plurality of resources to the plurality of interlaces comprises determining that, a number of interlaces per symbol is 5.
Kim ‘780 teaches performing, by the processor, an uplink (UL) transmission to a wireless network in a New Radio unlicensed spectrum (NR-U) using the plurality of resources with block interlaced frequency-division multiple access (B-IFDMA) (para 36, 474, and 520; UE transmits on PUSCH in NR-U spectrum using resources with B-IFDMA),
wherein the assigning of the plurality of resources to the plurality of interlaces comprises determining that, a number of interlaces per symbol is 5 (para 9 and 11; the number M of interlaces included in a frequency bandwidth unit is determined to be 5).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yerramalli ‘476’s method for assigning a plurality of resources to a plurality of interlaces, to include Kim ‘780’s UE that transmits on PUSCH in NR-U spectrum using resources with B-IFDMA. The motivation for doing so would have been to address the problem of transmitting and receiving an uplink signal in an unlicensed band, to support enhances mobile broadband communication, massive machine Kim ‘780, para 4-6).
However, Yerramalli ‘476 in combination with Kim ‘780 does not specifically disclose a total number of resource blocks (RBs) per symbol is 106.
Zhu ‘426 teaches a total number of resource blocks (RBs) per symbol is 106 (para 57; the number of RBs per channel is 106).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for assigning a plurality of resources to a plurality of interlaces of Yerramalli ‘476 and Kim ‘780, to include Zhu ‘426’s 106 RBs per channel. The motivation for doing so would have been to provide a bandwidth division method (Zhu ‘426, para 3).

Allowable Subject Matter
6.	Claims 1-3, 5-13, and 15-22 are allowed. 

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file 

	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474 

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474